Case 5:18-cv-01983-LCB Document 222-1 Filed 05/19/21 Page 1 of 3            FILED
                                                                   2021 May-19 PM 07:05
                                                                   U.S. DISTRICT COURT
                                                                       N.D. OF ALABAMA




                    EXHIBIT 4
Case 5:18-cv-01983-LCB Document 222-1 Filed 05/19/21 Page 2 of 3
                 Case 5:18-cv-01983-LCB Document 222-1 Filed 05/19/21 Page 3 of 3




                preserving the site, arid (b) associated liabilities directly related to those assets, (2) any
                related future operating and project costs until the assets are sold, (3) the amount by
                which the book value of BLN exceeds its fair market value less cost to sell, and (4) any
                subsequent gains and losses resulting from the disposition of BLN, as all such amounts
                are probable of collection in rates over future periods; and

                WHEREAS the CFO also recommends that the Board of Directors combine the newly
                created regulatory asset referenced above with the existing regulatory asset related to
                BLN (Deferred Nuclear Generating Units) and adjust the period over which these .
                regulatory assets are recovered by collectively recovering the cost of these assets in
                rates at an amount of $236.3 million per year until fully recovered;

                BE IT RESOLVED, That the Board of Directors hereby finds and declares that the BLN
                plant site, except for the area upon which the training center is located if it cannot be
                relocated, is not necessary to carry out any plans and projects actually decided upon
                and is otherwise surplus to TVA's needs, and hereby authorizes and directs the Senior
                Manager of Realty Services, GIS, and Land Records, upon a determination by the Chief
                Executive Officer that market conditions warrant selling the fee simple interest in all or a
                portion of the plant site at public auction pursuant to Section 31 of the TVA Act of 1933,
                as amended, to execute and deliver to the successful bidder, upon payment of the
                auction bid price and associated administrative costs, a special warranty deed in such
                form as the General Counsel shall approve, subject to such terms and conditions as may
                be necessary to cover and protect TVA's statutory obligations, program requirements,
                and other interests;

                RESOLVED further, That the Board of Directors directs TVA to update and supplement
                the environmental reviews that have been conducted for use of the BLN site, as
                appropriate, in light of the successful bidder's planned use of the site, authorizes the
                Chief Executive Officer to terminate the property transfer process before closing if any
                such reviews do not satisfactorily address potential environmental impacts, and requires
                TVA to include the costs of any additional reviews in the administrative costs to be paid
                by the successful bidder;

                RESOLVED further, That the Board of Directors hereby approves the recognition of a
                new regulatory asset as described above;

                RESOLVED further, That the Board of Directors hereby combines this new regulatory
                asset with the existing regulatory asset related to BLN and approves recovery of the
                costs of these assets collectively at a rate of $236.3. million per year until fully recovered.



                                                                                   [~7',:^'ovecl ^ ^A
               ec    T^^^s
                                                                                   i, Board of Di^c}ors
                       ^n^r^-e
                      Jgk^ff^
                       N-K




Confidential                                                                                                      TVABLN00002634
